                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHARON MALOY,                          :    CIVIL ACTION
                                       :    No. 18-03130
             Plaintiff,                :
                                       :
     v.                                :
                                       :
LITTMAN JEWELERS                       :
                                       :
             Defendant.                :


                                O R D E R

             AND NOW, this 19th day of August, 2019, after

reviewing the Report and Recommendation of United States

Magistrate Judge Thomas J. Rueter (ECF No. 27), it is hereby

ORDERED that:

             (1)   The Report and Recommendation is APPROVED and

ADOPTED; 1



1         The Court approves and adopts Judge Rueter’s Report
and Recommendation because plaintiff’s objections (ECF No. 28),
were not really objections. The issue in this case is whether
counsel to plaintiff was authorized to enter into the settlement
agreement. Plaintiff does not really contest this issue.
Instead, she advances arguments on the merits of the settlement
agreement that should have been brought up at the hearing with
Judge Rueter. These arguments were thus forfeited.

          Judge Rueter made credibility determinations and
findings of fact regarding whether counsel was authorized to
enter into the settlement agreement based on the hearing. The
findings of fact are reasonable in light of the record and the
conclusion that the settlement agreement should be enforced
follows from those facts.
          (2)   Plaintiff’s objections are OVERRULED;

          (3)   The Motion to Enforce Settlement Agreement (ECF

No. 19) is GRANTED

          (4)   The Clerk of Court shall mark this case as

CLOSED; and

          (5) The Court shall retain jurisdiction over this

matter.

          AND IT IS SO ORDERED.



                          /s/ Eduardo C. Robreno
                          EDUARDO C. ROBRENO,    J.




                                  2
